Name: Commission Implementing Regulation (EU) 2015/360 of 5 March 2015 opening private storage for pigmeat and fixing in advance the amount of aid
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  trade policy;  economic policy;  distributive trades;  animal product
 Date Published: nan

 6.3.2015 EN Official Journal of the European Union L 62/16 COMMISSION IMPLEMENTING REGULATION (EU) 2015/360 of 5 March 2015 opening private storage for pigmeat and fixing in advance the amount of aid THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 18(2), Article 20(c), (k), (l), (m) and (n) and Article 223(3)(c) thereof. Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (2) and in particular Article 4(2) thereof, Whereas: (1) Point (h) of the first paragraph of Article 17 of Regulation (EU) No 1308/2013 provides for the possibility to grant private storage aid for pigmeat. (2) Average recorded Union market prices have been below the reference threshold as laid down in point (f) of Article 7(1) of Regulation (EU) No 1308/2013 for more than 18 consecutive weeks and have significant negative impact on the margins in the pig sector. The persisting difficult market situation compromises the financial stability of many farms. The temporary removal of pigmeat from the market seems necessary in order to re-establish market balance and increase of prices. Therefore, it is appropriate to grant aid for private storage for pigmeat and to fix the amount of aid in advance. (3) Commission Regulation (EC) No 826/2008 (3) has established common rules for the implementation of private storage aid schemes. (4) Pursuant to Article 6 of Regulation (EC) No 826/2008, aid fixed in advance is to be granted in accordance with the detailed rules and conditions provided for in Chapter III of that Regulation. (5) In order to facilitate the management of the measure, the pigmeat products should be classified in categories according to similarities with regard to the level of storage cost. (6) In order to facilitate the administrative and control work relating to the conclusion of contracts, the minimum quantities of products to be covered by each application should be fixed. (7) A security should be fixed in order to ensure the operators fulfil their contractual obligations and that the measure will have its desired effect on the market. (8) Article 35 of Regulation (EC) No 826/2008 provides for the information that the Member States have to notify to the Commission. It is appropriate to lay down some specific rules on the frequency of the notifications as regards the quantities applied for within the framework of this Regulation. (9) The Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation provides for private storage aid for pigmeat as referred to in point (h) of the first paragraph of Article 17 of Regulation (EU) No 1308/2013. 2. The list of categories of products eligible for aid and the relevant amounts are set out in the Annex to this Regulation. 3. Regulation (EC) No 826/2008 shall apply, save as otherwise provided in this Regulation. Article 2 Submission of applications 1. From 9 March 2015 applications for private storage aid for the categories of pigmeat products eligible for aid referred to in Article 1 may be lodged. 2. Applications shall relate to a storage period of 90, 120 or 150 days. 3. Each application shall refer to only one of the categories of products listed in the Annex, indicating the relevant CN code within that category. 4. Each application shall cover a minimum quantity of at least 10 tonnes for boned products and 15 tonnes for other products. Article 3 Securities The amount of the security, by tonne of product, to be lodged in accordance with Article 16(2)(i) of Regulation (EC) No 826/2008 shall be equal to 20 % of the amounts of the aid set out in columns 3, 4 and 5 of the table in the Annex to this Regulation. Article 4 Frequency of notifications of the quantites applied for Member States shall notify the Commission twice a week the quantities for which applications to conclude contracts have been submitted, as follows: (a) each Monday by 12.00 (Brussels time) the quantities for which applications have been submitted on Thursday and Friday of the preceding week; (b) each Thursday by 12.00 (Brussels time) the quantities for which applications have been submitted on Monday, Tuesday and Wednesday of the same week. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 346, 20.12.2013, p. 12. (3) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3). ANNEX Categories of products Products in respect of which aid is granted Amount of aid for a storage period of (EUR/tonne) 90 days 120 days 150 days 1 2 3 4 5 Category 1 230 243 257 ex 0203 11 10 Half-carcases without the forefoot, tail, kidney, thin skirt and spinal cord (1) Category 2 254 266 278 ex 0203 12 11 Hams ex 0203 12 19 Shoulders ex 0203 19 11 Fore-ends ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2) (3) Category 3 281 293 305 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) Category 4 210 221 233 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut Category 5 226 238 254 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs Category 6 228 241 254 ex 0203 19 55 Cuts corresponding to middles, with or without rind or fat, boned (4) (1) The aid may also be granted for half-carcases presented as Wiltshire sides, i.e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind but the adherent layer of fat may not exceed 25 mm in depth. (3) The quantity contracted may cover any combination of the products referred to. (4) Same presentation as for products falling within CN code 0210 19 20.